DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS filed on 6/1/21 has been considered.

Response to Amendment
This office action is in response to the amendment filed on 6/30/21 in which claims 1-4, 6 and 7 have been amended, claims 5 and 8-23 have been canceled and claims 24-35 have been added. Claims 1-4, 6-7 and 24-35 are pending in the application.

Allowable Subject Matter
Claims 1-4, 6-7 and 24-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a PAP device as disclosed in claim 1.
The closest prior art reference is DeVries et al (US 2005/0166921). DeVries teaches a PAP device (Fig. 1) with a casing and a blower provided within the casing (Fig. 1: blower 24 in casing 22), the casing having a first and second chamber (chambers 40 and 240) and a plurality of air passages (Fig. 1: perforated tube 242) that allow air to pass from the first chamber to the second chamber. (Fig. 1)

Therefore, as none of the prior art references teaches all of the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785